  4:20-cr-03118-JMG-CRZ Doc # 37 Filed: 03/29/21 Page 1 of 3 - Page ID # 156




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:20-CR-3118

vs.                                               PRELIMINARY ORDER OF
                                                       FORFEITURE
JESSICA MULSKE,

                    Defendant.


      This matter is before the Court on the plaintiff's Motion for Preliminary
Order of Forfeiture (filing 33). The information in this case (filing 2) charged
the defendant with, among other things, one count of possessing
methamphetamine with intent to distribute in violation of 21 U.S.C. § 841. The
information contained a forfeiture allegation seeking the forfeiture, pursuant
to 21 U.S.C. § 853, of $7,075 in United States currency seized from the
defendant on or about July 7, 2020, on the basis that it was used to facilitate
the commission of the offense and was derived from proceeds obtained, directly
or indirectly, as a result of committing the offense. Filing 2 at 1-2.
      The defendant has pled guilty to the crime alleged and admitted the
forfeiture allegation. Filing 11 at 1; filing 25 at 24. By virtue of pleading guilty
to the charge and admitting the forfeiture allegation, the defendant has
forfeited her interest in the property, and the plaintiff should be entitled to
possession of the property pursuant to 21 U.S.C. § 853. Therefore, the
plaintiff's motion for preliminary order of forfeiture is granted.
4:20-cr-03118-JMG-CRZ Doc # 37 Filed: 03/29/21 Page 2 of 3 - Page ID # 157




   IT IS ORDERED:


   1.    The plaintiff's Motion for Preliminary Order of Forfeiture
         (filing 33) is granted.


   2.    Based upon the defendant's guilty plea and admission of the
         forfeiture allegation of the information, the plaintiff is
         authorized to seize the $7,075 in United States currency.


   3.    The defendant's interest in the property is forfeited to the
         plaintiff for disposition in accordance with law, subject to the
         provisions of 21 U.S.C. § 853(n)(1).


   4.    The property is to be held by the plaintiff in its secure
         custody and control.


   5.    Pursuant to 21 U.S.C. § 853(n)(1), the plaintiff shall publish
         for at least thirty consecutive days on an official Internet
         government forfeiture site (www.forfeiture.gov) notice of this
         order, notice of publication evidencing the plaintiff's intent
         to dispose of the property in such manner as the Attorney
         General may direct, and notice that any person, other than
         the defendant, having or claiming a legal interest in the
         property must file a petition with the court within thirty
         days of the final publication of notice or of receipt of actual
         notice, whichever is earlier.




                                   -2-
4:20-cr-03118-JMG-CRZ Doc # 37 Filed: 03/29/21 Page 3 of 3 - Page ID # 158




   6.    Such published notice shall state that the petition referred
         to in paragraph 5, above, shall be for a hearing to adjudicate
         the validity of the petitioner's alleged interest in the
         property, shall be signed by the petitioner under penalty of
         perjury, and shall set forth the nature and extent of the
         petitioner's right, title or interest in the property and any
         additional facts supporting the petitioner=s claim and relief
         sought.


   7.    The plaintiff may also, to the extent practicable, provide
         direct written notice to any person known to have alleged an
         interest in the property as a substitute for published notice
         as to those persons so notified.


   8.    Upon adjudication of all third-party interests, this Court will
         enter a final order of forfeiture pursuant to 21 U.S.C. §
         853(n), in which all interests will be addressed.

   Dated this 29th day of March, 2021.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -3-
